Citation Nr: 1033549	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  06-30 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for the 
service-connected Hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel




INTRODUCTION

The Veteran served on active duty from January 1980 to January 
1983.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In that decision, the RO granted service connection for 
Hepatitis C, and assigned an initial disability rating of 10 
percent, effective from March 14, 2005.  The Veteran appealed the 
initial 10 percent disability rating assigned for the service-
connected Hepatitis C.

During the pendency of the appeal, but before the case was 
certified to the Board, the RO issued a rating decision in March 
2008 that increased the initial 10 percent disability rating to 
20 percent for the service-connected Hepatitis C, effective from 
March 14, 2005, the effective date of service connection.  As the 
award is not a complete grant of benefits, the issue remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993)

In an August 2006 VA outpatient treatment record, it was 
noted that the Veteran was unable to fulfill her job 
duties at a temporary agency because of excess fatigue.  
The temp agency for whom she had been working informed the 
Veteran that they would not longer utilize her services 
because she was unable to function adequately at work.  
Thus, the issue of entitlement to a total rating based on 
individual employability due to service-connected 
disability has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  It 
is also noted that the record shows that the Veteran has a 
psychiatric disorder that may have been exacerbated by the 
service-connected disorder.  If the Veteran wishes to file 
a claim for a psychiatric disorder as secondary to her 
service-connected disability, she should do so at the VA 
Regional Office.  





FINDING OF FACT

Since the effective date of service connection, the Veteran's 
Hepatitis C has been manifested by daily fatigue, abdominal pain, 
malaise, nausea and myalgias; the record is negative for 
anorexia, minor weight loss, hepatomegaly (enlarged liver) or 
incapacitating episodes requiring bed rest and treatment by a 
physician.


CONCLUSION OF LAW

The criteria for the assignment of an initial disability rating 
in excess of 20 percent for Hepatitis C are not met. 38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.21, 
4.114, Diagnostic Code (DC) 7354 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).  The notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant pre-adjudication notice by letters 
dated in May 2005 and July 2005.  These notifications 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of VA 
and the claimant to obtain evidence.  

With regard to the underlying service connection claim, the 
notification did not advise the Veteran of the laws regarding 
degrees of disability or effective dates for any grant of service 
connection; however, the underlying service connection claim was 
granted, and therefore any defect with regard to the pre-
adjudicatory notice is harmless error.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). 

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, afforded the Veteran a physical 
examination, obtained a medical opinion as to the etiology and 
severity of the disability, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.



II.  Increased Ratings

The Veteran seeks an initial disability rating in excess of 20 
percent for the service-connected Hepatitis C.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Where the schedule does not provide a zero percent evaluation for 
a diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Since the initial grant of service connection, the Veteran's 
Hepatitis C has been assigned a 20 percent rating.  In cases such 
as this, where the Veteran appeals the initial rating assigned 
for a service-connected disability, consideration must be given 
to "staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

VA outpatient treatment records show that she began interferon 
treatments for Hepatitis C in May 2004.  In mid-June 2004, the 
Veteran weighed 178 pounds.  In late June and in July 2004, her 
weight was 172 pounds.  She reported having joint pains which in 
November 2004 were reported to last a few seconds in the arches 
of the feet, elbow and thigh.  Her weight in September and 
November 2004 was 161 pounds.  During a September 2004 mental 
health consult, she reported that she had lost about 40 pounds 
due to healthier eating.  In November 2004, she reported that she 
was switching jobs.  Later in November, she reported that she had 
quit her job which had been "stressing her out."  In December 
2004, a VA medical provider indicated that she was employable.  
In January 2005, she reported that she had a new job.  By April 
2005, the Veteran was unemployed and homeless.    

At a VA examination in October 2005, the Veteran denied 
incapacitating episodes, but reported fatigue, malaise, and poly 
arthralgia.  The Veteran denied nausea, vomiting, anorexia and 
right upper quadrant pain severe enough to require bed rest or 
treatment by a physician.  At the time of the examination, the 
Veteran reported that she was not on medication for the Hepatitis 
C.

On examination in October 2005, the Veteran's weight was 176.  
She reported that she had gained about 18 pounds in the past 
eight months.  Abdomen was soft, nontender, with no palpable 
masses or organomegaly.  There was no splenomegaly or abdominal 
pain noted.  There was no jaundice, palmar erythema or spider 
angiomata noted.  There was no muscle wasting noted either.  The 
diagnosis was Hepatitis C, and the examiner opined that the 
Veteran's level of disability was moderate to severe.  

In the notice of disagreement, she reported that she had an 
enlarged liver, right quadrant pain, multiple joint arthralgias, 
fatigue, malaise and occasional nausea.  In the substantive 
appeal, she reported that she had symptoms every day.  She was 
also unable to sleep or eat properly.  In addition, the condition 
interfered with work in that she had to request unscheduled 
breaks due to fatigue.  

Since the 2005 examination, the Veteran has indicated that she is 
on medication for the Hepatitis C.  Additionally, the Veteran's 
VA outpatient treatment records through 2006 do show complaints 
of occasional right upper quadrant pain, and nausea, along with 
increased fatigue and malaise.  

An August 2006 VA outpatient treatment record notes that the 
Veteran was unable to adequately complete a temporary job 
assignment due to excess fatigue; and, as a result, the temporary 
agency who hired her indicated that they would no longer be using 
her services.  In addition, she had daily pain from the knees 
down.  She reported that she was a part time cashier and was 
required to stand.  

The Veteran's service-connected Hepatitis C has been rated as 20 
percent disabling since the effective date of service connection.  
A 20 percent rating is warranted if Hepatitis C is productive of 
daily fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at least 
two weeks, but less than four weeks, during the past twelve-month 
period.  38 C.F.R. § 4.114, DC 7354.

A 40 percent rating is warranted if Hepatitis C is manifested by 
daily fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly (enlarged liver), or incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least four weeks, but less than six weeks, during 
the past 12-month period.  Id.

A 60 percent rating is warranted if Hepatitis C is manifested by 
daily fatigue, malaise, and anorexia, with substantial weight 
loss (or other indication of malnutrition), and hepatomegaly, or 
incapacitating episodes (with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least six weeks during the 
past 12-month period, but not occurring constantly.  Id.

A maximum 100 percent rating is assigned if Hepatitis C 
manifested by near-constant debilitating symptoms (such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain).  Id.

An "incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  See Note 2 following 38 C.F.R. § 4.114.

The term "minor weight loss" means a weight loss of 10 to 20 
percent of the individual's baseline weight, sustained for three 
months or longer.  "Baseline weight" means the average weight for 
the two-year-period preceding onset of the disease.  38 C.F.R. § 
4.112.

Despite the increased fatigue and malaise, the criteria for the 
assignment of the next higher, 40 percent rating for Hepatitis C 
are not more nearly approximated in this case.  To warrant the 
next higher 40 percent rating, the medical evidence of record 
must show daily fatigue, malaise, and anorexia, with minor weight 
loss and hepatomegaly (enlarged liver), or incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant pain) 
having a total duration of at least four weeks, but less than six 
weeks, during the past 12-month period.

Here, the Veteran's VA examination and outpatient treatment 
records clearly show that she has constant fatigue and malaise, 
with joint pain and occasional abdominal pain and occasional 
nausea and vomiting; however, hepatomegaly, anorexia, and minor 
weight loss, as a result of the Hepatitis C has never been 
demonstrated.  

The Veteran's VA records show that she weighed 172 pounds in May 
2004, 178 pounds in mid-June 2004, 172 pounds at the end of June 
2004.  At a September 2004 mental health consult, the Veteran 
reported that she had lost 40 pounds over the course of the prior 
year; however, she attributed that weight loss to healthier 
eating.  Later in 2004, the Veteran's weight was noted at 161 in 
September 2004, 163 in October 2004, and 161 in November 2004.  
By February 2005, the Veteran's weight was back up to 165 and in 
April 2005, the weight was 166.  Finally, weight in August 2006 
was 177 pounds.  

The above weight scenario does not show that the Veteran has 
anorexia or "minor weight loss" within the meaning of the 
regulation.  See 38 C.F.R. § 4.112.  The Veteran's baseline 
weight is not clear from the evidence of record, but the above 
noted weights indicate that the Veteran did not have a consistent 
weight loss or a sustained weight loss for three or more months 
during the appeal period.  Moreover, the Veteran reported that 
she had lost weight due to healthy eating and neither she nor her 
medical providers expressed concern about the weight loss.  

Regarding whether the Veteran has hepatomegaly, the Veteran 
reported on her November 2005 notice of disagreement that she had 
an enlarged liver; however, there is no medical evidence of 
record to support that assertion.  The evidence of record has 
never shown that the Veteran has ever had an enlarged liver.  The 
Veteran can attest to factual matters of which she had first-hand 
knowledge, e.g., experiencing pain in service, reporting to sick 
call, being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the Veteran as a lay person has not been shown 
to be capable of making medical conclusions that require 
specialized medical training, such as whether her liver is 
enlarged; thus, her statements regarding whether she has an 
enlarged liver are not competent.  See Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007).  A layperson is generally not capable of 
opining on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the Veteran is competent to 
report what comes to her through her senses, she does not have 
the requisite medical expertise to provide competent medical 
evidence indicating that she has an enlarged liver because this 
is not something that is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007);  Jandreau v. Nicholson, 492 
F. 3d 1372 (Fed. Cir. 2007).

The issue of whether there exists any hepatomegaly does not 
involve simple lay observation.  This condition may not be 
diagnosed via lay observation alone and the Veteran is not 
competent to provide such a diagnosis.  See Barr.  Thus, the 
Veteran's lay assertions are not competent or sufficient evidence 
to support the assignment of the next higher rating based on 
hepatomegaly.

Finally, the evidence does not suggest, and the Veteran does not 
allege, that her Hepatitis C has ever caused incapacitating 
episodes requiring physician-prescribed bed rest having a total 
duration of at least four weeks, but less than six weeks, during 
a 12-month period.

In light of the foregoing, the criteria for the assignment of the 
next higher 40 percent rating are not more nearly approximately.  
As here, where the rating criteria are worded in the conjunctive 
with the use of the word "and", each of the specified criteria 
must be present to warrant the specified percentage requirements.  
Camacho v. Nicholson, 21 Vet. App. 360 (2007).  Accordingly, the 
preponderance of the evidence is against the claim for an 
increased rating, there is no doubt to be resolved; and the 
assignment of an initial rating in excess of 20 percent for the 
service-connected Hepatitis C is not warranted at any time during 
the appeal period.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  The 
Board has considered whether staged ratings are warranted but 
finds that the evidence does not show that the criteria for a 
higher rating are met for any period of time that is covered by 
this appeal.  

III.  Extra Schedular Consideration

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has 
also been considered.  See Thun v. Peake, 22 Vet. App. 111 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
However, there has been no showing that the service-connected 
Hepatitis C under consideration here has caused marked 
interference with employment, has necessitated frequent periods 
of hospitalization beyond those noted above, or otherwise renders 
impracticable the application of the regular scheduler standards.  
The regular scheduler standards contemplate the symptomatology 
shown in this case.  The Veteran's fatigue, malaise, arthralgia 
and pain are all contemplated in the rating assigned.  Although 
the Veteran reports that she had to ask for unscheduled breaks at 
work due to fatigue, she is currently assigned a 20 percent 
evaluation which contemplates that the signs and symptoms will 
interfere with industrial pursuits to that degree.  The record 
does reflect that there is interference with industrial pursuits, 
but it does not show that there is marked interference.  In 
essence, there is no evidence of an exceptional or unusual 
disability picture in this case which renders impracticable the 
application of the regular scheduler standards.  As such, 
referral for consideration for an extraschedular evaluation is 
not warranted here.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 
22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial rating in excess of 20 percent for the service-
connected Hepatitis C is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


